Citation Nr: 0637197	
Decision Date: 12/01/06    Archive Date: 12/12/06

DOCKET NO.  04-119 73	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Whether new and material evidence has been received to 
reopen the claim of service connection for bilateral hearing 
loss disability.  

3.  Entitlement to service connection for bilateral hearing 
loss disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel



INTRODUCTION

The veteran had active service from August 1985 to May 1988.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an October 2002 rating decision by the 
Manchester, New Hampshire, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

The issue of service connection for bilateral hearing loss is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  A low back disability to include lumbar strain with 
lumbar dysfunctional syndrome, is not attributable to 
service.  

2.  In a July 1994 rating decision, the RO denied service 
connection for bilateral hearing loss disability.  A notice 
of disagreement was not received within the subsequent one-
year period.

3.  Evidence submitted since the RO's July 1994 decision, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim, and therefore raises a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  A low back disability, to include lumbar strain with 
lumbar dysfunctional syndrome, was not incurred or aggravated 
in active service.  38 U.S.C.A. §§ 1101, 1131 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.303, 3.304 (2006).

2.  The RO's July 1994 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 2002 & Supp. 2005).

3.  New and material evidence has been received since the 
RO's July 1994 rating decision; thus, the claim is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2005), 38 C.F.R. 
§ 3.156 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Prior to the initial adjudication of the claimant's claim, a 
letter dated in April 2002 fully satisfied the duty to notify 
provisions with regard to service connection.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  Although the veteran was not 
notified of the reason for the prior denial of his claim of 
service connection for bilateral hearing loss per Kent v. 
Nicholson, 20 Vet. App. 1 (2006), that claim is being 
reopened, so there is no prejudice to the veteran.  With 
regard to service connection, the claimant was aware that it 
was ultimately the claimant's responsibility to give VA any 
evidence pertaining to the claim.  The VCAA letter told the 
claimant to provide any relevant evidence in the claimant's 
possession.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II).

The claimant's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  There is no indication in the record that 
any additional evidence, relevant to the issue decided 
herein, is available and not part of the claims file.  The 
records satisfy 38 C.F.R. § 3.326.

As there is no indication that any failure on the part of VA 
to provide additional notice of assistance reasonably affects 
the outcome of this case, the Board finds that such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

Since the Board has concluded that the preponderance of the 
evidence is against the claim of service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).


Service Connection for a Low Back Disability

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.304.  

Further, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of an evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 38 
C.F.R. § 3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

The veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, the veteran as a lay 
person has not been shown to be capable of making medical 
conclusions, thus, his statements regarding causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Thus, while the veteran is competent to report what 
comes to him through his senses, he does not have medical 
expertise.  See Layno.  Therefore, he cannot provide a 
competent opinion regarding diagnosis and causation.  

Neither the Board nor the veteran is competent to supplement 
the record with unsubstantiated medical conclusions.  Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991).  Conversely, 
health professionals are experts and are presumed to know the 
requirements applicable to their practice and to have taken 
them into account in providing a diagnosis.  Cohen v. Brown, 
10 Vet. App. 128 (1997).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  

The service medical records reveal no back disease or injury.  
The veteran's separation examination included an evaluation 
of the spine which was normal.  The veteran specifically 
denied having recurrent back pain.  However, the veteran 
complained of other problems.  

Following service, on March 27, 1992, the veteran injured his 
back while lifting a metal track.  The assessment was lower 
lumbar injury that was either a lumbar strain or a minor 
discogenic injury.  The injury occurred at work.  It was 
later noted that the veteran had severe lumbar strain with 
lumbar dysfunctional syndrome.  The veteran thereafter 
continued to complain of chronic back pain and was treated 
for residuals of this injury.  

In December 2000, the veteran again injured his back while at 
work lifting an air compressor.  At that time, he was noted 
to have back discomfort, spasms, and pain radiating down his 
left leg.  

The service medical records are negative for any complaints, 
findings, treatment, or diagnosis of low back disease or 
injury.  The separation examination was normal and the 
veteran himself denied low back pain at the time.  Thus, 
there is no inservice documentation of any low back injury or 
of any diagnosed low back disease.  The service medical 
records are devoid of any low back injury or disease.  The 
post-service medical evidence demonstrates the veteran twice 
injured his low back in work-related incidents.  He was 
diagnosed as having severe lumbar strain with lumbar 
dysfunctional syndrome.  There is no competent medical 
evidence relating any current low back disability to service.  

The veteran, as a lay person, has not been shown to be 
capable of making medical conclusions, thus, his statements 
regarding causation are not competent.  Espiritu.  The 
veteran as a lay person is competent to report information of 
which he/she has personal knowledge, i.e., information that 
he can gather through his senses.  See Layno.  The Board 
notes that while the veteran is competent to report what came 
to him through his senses, he does not have medical 
expertise.  Therefore, he cannot provide a competent opinion 
regarding diagnosis and causation.  

There is no competent medical evidence of any link between 
his current low back disability and service.  As noted, the 
veteran is not competent to make this causal link or to state 
the etiology of his currently diagnosed low back disability.  
The competent medical evidence shows that post-service low 
back disability was due to two post-service back injuries.  
The veteran maintains that he injured his low back during 
service.  Even if the Board accepted that he sustained an 
injury which was not documented, the veteran's back was 
normal at separation.  

In sum, the competent evidence does not establish that low 
back disability or disease began in service.  The service 
medical records showed no low back injury or disease.  Thus, 
there was no chronic low back disability shown during 
service.  Further, there is no continuity of symptomatology 
following service.  There is no record of any continuous 
symptoms from his separation from service onward.  Rather, 
the record establishes that the veteran injured his back 
twice after service and his low back disability had its onset 
with those injuries.  

Accordingly, service connection is not warranted.  

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance is against the 
veteran's claim, and it must be denied.


New and Material Evidence to Reopen the Claim of Service 
Connection for Bilateral Hearing Loss

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.304.  Hearing loss 
disability is defined by regulation.  For the purposes of 
applying the laws administered by VA, impaired hearing will 
be considered to be a disability when the auditory threshold 
in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz 
is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies 500, 1000, 2000, 3000, 
or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.

In addition, organic disease of the nervous system such as 
sensorineural hearing loss will be presumed to have been 
incurred in or aggravated by service if it had become 
manifest to a degree of 10 percent or more within one year of 
the veteran's separation from service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  This 
presumption is rebuttable by affirmative evidence to the 
contrary. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309.

The service medical records indicate that the veteran was 
afforded two audiometric tests in connection with his 
separation from service.  The first conducted in April 1988 
showed the following results:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
40
40
40
35
LEFT
15
5
0
5
15

Because audiometric testing reportedly indicated a persistent 
significant threshold shift the veteran was referred for 
evaluation by an audiologist.  Subsequent audiometric testing 
was accomplished in May 1988 and revealed the following 
results:




HERTZ



500
1000
2000
3000
4000
RIGHT
60
50
35
35
50
LEFT
10
40
0
10
0

It was noted that the veteran had a significant threshold 
shift is the left ear at 1000 decibels and in the right ear 
at 1000, 2000, 3000, 4000 decibels.  The veteran complained 
of having hearing loss.  

Post-service, in June 1988, VA records noted that the veteran 
was not exposed to loud noises during service.  Thereafter, 
the veteran was afforded a VA examination in June 1994.  The 
examiner determined that hearing was within normal limits, 
bilaterally.

In a July 1994 rating decision, service connection for 
bilateral hearing loss was denied on the basis that current 
VA examination report revealed bilateral hearing within 
normal limits.  A notice of disagreement was not received 
within the subsequent one-year period.

Prior unappealed decisions are final.  However, a claim will 
be reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  The United States Court of Appeals for 
Veterans Claims (Court) has held that, when "new and material 
evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

The legal standard of what constitutes "new and material" 
evidence was recently amended.  This amendment is applicable 
in the instant case as the amendment applies prospectively to 
claims filed on or after August 29, 2001, and this claim was 
so filed.  See 38 C.F.R. § 3.156(a).  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2005).

According to the Court, the pertinent VA law requires that in 
order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was finally disallowed on any 
basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  In 
considering whether to reopen a claim, VA must assume the 
credibility of the aforementioned evidence which supports the 
veteran's claim as required by Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

In reaching a determination on whether the claim should be 
reopened, the reason for the prior denial should be 
considered.  In essence, at the time of the prior denial, 
current medical evidence reflected bilateral hearing within 
normal limits.  

Since the prior final decision, evidence has been added to 
the claims file.  The additional evidence of record includes 
August and September audiological evaluations which show 
bilateral hearing loss although it is unclear as to whether 
such hearing loss satisfies the requirements of 38 C.F.R. 
§ 3.385.  

However, assuming the credibility of such evidence for 
purposes of reopening the veteran's claim, the Board 
concludes that the additional evidence is new and material.  
It includes competent evidence that cures the prior 
evidentiary defect of the veteran having no current 
disability.  

Evidence submitted since the RO's July 1994 rating decision, 
by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim, and does not raise a reasonable 
possibility of substantiating the claim.  New and material 
evidence has been received since the RO's July 1994 rating 
decision; thus, the claim is  reopened.  38 U.S.C.A. §§ 5108, 
7105; 38 C.F.R. § 3.156.



ORDER

Service connection for a low back disability is denied.  

The application to reopen the claim of service connection for 
bilateral hearing loss is granted; the appeal is granted to 
this extent only.


REMAND

On the August and September 2003 VA audiological evaluations, 
it was indicated that the results were inconsistent and 
inaccurate.  The Board notes that the service medical records 
show hearing loss disability within the meaning of 38 C.F.R. 
§ 3.385 on the separation examination.  Thereafter, hearing 
was within normal limits.  

On audiological evaluation in August 2003, the veteran 
reported that he noticed a sudden drop in his hearing in 
1987; he reported that he was exposed to loud noise in the 
Navy.  The examiner concluded that the veteran had mild loss 
in the right ear and profound loss in the left ear, although 
he also noted that it was difficult to distinguish the type 
of loss.  On VA examination in September 2003, the examiner 
noted that it was difficult to determine the exact levels of 
the veteran's hearing ability due to inconsistent responses 
and results suggestive of pseudohypacusis.  He stated that he 
believed that the veteran's right ear sensitivity was 
essentially within normal limits with there possibly being a 
mild, high-frequency, sensorineural hearing loss.  In the 
left ear, it was believed that hearing sensitivity was 
probably within normal limits to borderline-normal with there 
being a mild hearing loss, at worst.

Currently, it is unclear if the veteran has hearing loss 
disability for VA purposes, based on the results of recent 
evaluations and if so, whether such hearing loss, even if 
mild, in degree is etiologically related to the veteran's 
military service.  Therefore, the Board finds that a new 
audiological evaluation is necessary.  The examiner should be 
provided the guidelines set forth in 38 C.F.R. § 3.385 and 
should opine if the veteran has current hearing loss 
disability as defined by VA and, if so, if it is related to 
the hearing loss disability shown on the veteran's separation 
examination.  

Accordingly, this matter is REMANDED for the following 
actions:


1.  Schedule the veteran for a VA 
audiological examination.  The claims file 
must be made available to the examiner and 
the examiner should indicate in his/her 
report whether or not the claims file was 
reviewed.  Any indicated tests should be 
accomplished.  The examiner should be 
provided with the guidelines set forth in 
38 C.F.R. § 3.385 and should opine if the 
veteran has current hearing loss disability 
as defined by VA in 38 C.F.R. § 3.385 and, if 
so, whether it is at least as likely as not 
that such current hearing loss is related to 
the veteran's military service including any 
hearing loss demonstrate therein.  A 
rationale for any opinion expressed should be 
provided.

2.  The AMC should then readjudicate the 
claim on appeal in light of all of the 
evidence of record.  If the issue remains 
denied, the veteran should be provided with a 
supplemental statement of the case as to the 
issue on appeal, and afforded a reasonable 
period of time within which to respond 
thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


